SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 28, 2012 Commission File Number 333-177406 Chimera Energy Corp. (Exact name of registrant as specified in its charter) Nevada 45-2941876 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2800 Post Oak Blvd Suite 4100 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(832) 390-2334 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01: OTHER EVENTS On August 28, 2012 Chimera Energy Corp. (the “Company” or “Chimera”) posted to the Company’s website a shareholder letter from the CEO, Charles Grob. This shareholder letter is attached as Exhibit 99.1 hereto and is incorporated herein by reference. ITEM 9.01: FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Description Shareholder Letter from Charles Grob, dated August 28, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Chimera Energy Corp. By:/s/ Charles Grob Charles Grob Chairman and CEO Date:August 28, 2012 -2-
